UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6578


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL GEROD WESTBROOK,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:09-cr-00714-CMC-2)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Gerod Westbrook, Appellant Pro Se. John David Rowell, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Gerod Westbrook appeals the district court’s order denying his motion for

relief pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Westbrook, No. 3:09-cr-00714-

CMC-2 (D.S.C. Apr. 9, 2019).      We deny Westbrook’s motion for appointment of

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          2